Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2015

                                      No. 04-15-00329-CV

                                      Michael E. GEIGER,
                                           Appellant

                                                v.

                                       Paul A. HAMPEL,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13615
                           Honorable Renee Yanta, Judge Presiding


                                         ORDER
         The clerk’s record was filed June 9, 2015. Our review of the clerk’s records shows
appellant filed a notice of appeal in which he contends he is appealing the “Judgment on
Appearance and Default” signed April 13, 2015. After reviewing the clerk’s record, we have
found no such order. Rather, the only order in the record is the trial court’s order of May 11,
2015, granting a partial summary judgment in favor of appellee. According to the record, the
summary judgment was granted on appellee’s claim that there was no attorney-client relationship
between appellant and appellee. After granting partial summary judgment in favor of appellee,
the trial court set appellant’s remaining claims for trial on May 29, 2015. However, the trial was
subsequently stayed because appellant filed a notice of appeal

        Based on our review of the record, it appears the only order in the record is interlocutory
— it does not dispose of all of appellant’s claims against appellee — and not appealable.
Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes of all
pending parties and claims in the record. Id. There is no final judgment in the clerk’s record,
and we have found no authority permitting an interlocutory appeal from a partial summary
judgment order in the circumstances presented here. See Texas A & M Univ. Sys. V. Koseoglu,
233 S.W.3d 835, 840 (Tex. 2007) (holding appellate courts have jurisdiction to consider
interlocutory orders only if statute explicitly provides such jurisdiction).

       Accordingly, we ORDER appellant to file a written response in this court on or before
July 10, 2015, showing cause why this appeal should not be dismissed for want of jurisdiction.
        If appellant fails to satisfactorily respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, the district clerk, and the court reporter.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court